Alvey, J.,
filed the following opinion concurring in part, and dissenting in part:
I agree with the majority of the Court as to the nature and extent of the exemptions secured to the corporation, by its charter ; and further, that there is a certain portion of the company’s property that is not embraced by the exemption, and'is, therefore, liable to taxation.
But, in my view of the subject, no recovery can be had in this action; and consequently I am of opinion that the judgment of the Court below ought to be affirmed.
1. In the first place, I do not agree, as held hy the majority of this Court, that the Act of 1872, ch. 234, under which the action is brought, imposes the tax on the franchises of the corporation, measured by the extent of its business; but, in my opinion, the tax on the gross receipts of the company is a property tax, imposed, by the express terms of the statute, upon the particular fund, without mention of or reference to the franchises of the company. Indeed, the State does not sue as for a tax on franchises; *82but in its declaration alleges the tax to have accrued and become due on and from the gross receipts of the company. And if I am right in my construction of the statute, it is too clear for question, that the tax sought to be recovered is in flagrant violation of the 15th Article of the Bill of Rights of this State, which requires all taxes imposed upon property, whether real or personal, to be equal and uniform throughout the State; — a thing not pretended in regard to this tax, when compared with the rate of taxation imposed on other personal property of the State. And that I am right in construing this tax to be imposed directly upon the gross receipts, as part of the personal property of the company, and not upon its franchises, I may refer to the cases of Bank of Commerce vs. New York City, 2 Black, 620 ; Bank Tax Case, 2 Wall., 200 ; Nichols vs. New Haven & Northampton Co., 42 Conn. Rep., 103,119.
2. But, in the second place, if it were conceded that, by fair construction, the statute imposes the tax on the franchises, and not directly on the gross receipts, the law would still be obnoxious to the 15th Article of the Bill'of Rights; because franchises are property, and, as such, equally entitled to the protection against excessive or arbitrary taxation, under the Bill of Rights, as any other property owned by the corporation. Upon the same principle that the franchises are within the exemption given the property of the corporation, or the shares of its capital stock, though not specifically mentioned as part of the corporate property, are such franchises property within the protection of the Bill of Rights against unequal or excessive taxation. And this has been so declared by this Court, in the case of The Mayor & City Council vs. The Balto. & Ohio R. R. Co., 6 Gill, 288. As to the nature of the property in a corporate franchise, see the cases of The West-River Bridge Co. vs. Dix, 6 How., 534, and Wilmington R. R. Co. vs. Reid, 13 Wall., 264. I am *83therefore of opinion that whatever property owned hy the corporation that may he subject to taxation, should be assessed and rated as other property in the State, and not hy a different rule. If the restriction imposed hy the Bill of Rights be of any value as a safeguard to the citizens of the State, there can he no good or substantial reason why those citizens who may have invested and imperiled their property in corporate enterprises should he denied the benefit of that protection. In my opinion, there is no limitation in the Constitution of the State more salutary than that upon arbitrary taxation, and I think it should he preserved and adhered to in its integrity.